DETAILED ACTION
Withdrawn Objections and Rejections
The objections to the specification.
The rejection of claims 1 to 14 under 35 U.S.C. § 101 as claiming the same invention as claims 1 to 14 of Allbritton et al. (U.S. Pat. No. 9,963,666).
The rejection of claims 1 to 21 on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 14 of Allbritton et al. (U.S. Pat. No. 9,963,666).  The Office has accepted the Terminal Disclaimer filed on 17 February 2021.
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Cancel claims 22 to 46.
Claims 22 to 46 are directed to inventions non-elected without traverse1.  Because this application is in condition for allowance except for the presence of these claims, which do not depend from or otherwise require all the limitations of an allowable claim, they are cancelled. M.P.E.P. § 821.02.
Reasons for Allowance
Claims 1 to 14 and 16 to 21 are allowable over the prior art for the same reasons as claims 1 to 14 of the parent application, U.S. Pat. Appl. Ser. No. 14/714,597, now U.S. Pat. No. 9,963,666.  See
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 1 to 14 and 16 to 21 are allowed.  Claim 15 was cancelled in Amendment A filed on 17 February 2021 and claims 22 to 46 are cancelled by the current Examiner’s Amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799


    
        
            
        
            
        
            
    

    
        1 	Because Applicant did not distinctly and specifically point out any errors in the Restriction Requirement dated 10 August 2020, Applicant’s election of 27 October 2020 was treated as an election without traverse.  M.P.E.P. § 818.01(a).